Citation Nr: 0629657	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for a cervical spine 
disability. 

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to December 1975 (Army), and from April to 
October 1976 (Navy).  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In a November 1999 
statement of the case (SOC) the RO, among other things, noted 
that service connection had been previously denied for 
cervical disc disease, but denied service connection for this 
disorder on de novo review. Although the RO adjudicated this 
issue on the merits, when a claim has been previously finally 
disallowed the Board is required to determine whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the issue is characterized as stated.  A 
videoconference hearing was held before the undersigned in 
November 2004.  In June 2005 the case was remanded for 
compliance with due process requirements.

The issues of entitlement to service connection for cervical 
spine disability based on de novo review and to TDIU are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.  


FINDINGS OF FACT

1.  An unappealed May 1979 rating decision denied service 
connection for cervical disc disease based essentially on 
findings that that there was no evidence of cervical injury 
or treatment for cervical complaints in service, and that the 
cervical disc disease was not shown to be related to service-
connected lumbar disc disease.
2.  Evidence received since the May 1979 rating decision 
tends to show that the veteran sustained a cervical spine 
injury in service and a nexus between service and his current 
cervical spine disability and thus bears directly and 
substantially upon the matter of service connection for a 
cervical spine disorder; it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the May 1979 decision is new and 
material, and the claim of service connection for a cervical 
spine disability may be reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case; however, as the veteran 
is not prejudiced by the decision below, there is no need to 
belabor the impact of the VCAA on his claims at this point.  

II.  Factual Background, Legal Criteria and Analysis

An unappealed rating decision in May 1979 denied service 
connection for cervical spine disability, based essentially 
on findings that such disability was not related to service 
or to service connected lumbar disc disease.  That decision 
is final.  See 38 U.S.C.A. § 7105.  Generally, when a claim 
is disallowed, it may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered.  
Id.  However, a claim on which there is a final decision may 
be reopened if new and material evidence is received.  
38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  Because 
the appellant's request to reopen the claim was received in 
February 1999, the prior definition applies.  Under that 
definition, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102..

Pertinent evidence received since the May 1979 rating 
decision includes November 1998 statements from former fellow 
servicemen, a November 2005 letter from a private 
chiropractor, and a report of a November 2005 VA orthopedic 
examination (with subsequent addendum).  The statements by 
the fellow servicemen indicate that they distinctly remember 
that the veteran had neck problems while doing shift work 
processing personnel during service.  In the November 2005 
letter, the chiropractor opined that it was more likely than 
not that the veteran's military service had contributed 
significantly, if not completely, to his current neck 
condition (and his cervical spine surgeries).  The 
chiropractor explained that he based his opinion on review of 
the available medical records, physical examination, and an 
excellent oral history provided by the veteran.  In the 
November 2005 VA orthopedic examination report, the examiner 
opined that it was at least as likely as not that the 
veteran's cervical spine condition was related to his 
military service.  The examiner indicated that based on a 
review of the claims file and the veteran's reported history, 
he could not say that his cervical spine condition was less 
likely than not or not a result of his military service.  In 
his addendum, he noted that in his clinical practice it was 
not uncommon for a veteran to present to the VA many years 
after initial onset of his symptoms without any prior contact 
with a physician and that medical rationale is often based 
solely on history and examination. 

This newly received evidence is clearly not cumulative or 
redundant as there was no previous evidence suggesting the 
veteran's cervical spine disability was manifested in 
service.  It clearly bears directly and substantially upon 
the specific matter under consideration; hence, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the evidence 
received since the May 1979 rating decision is new and 
material evidence, and the claim of service connection for a 
cervical spine disability may be warranted.          


ORDER

The appeal to reopen a claim of service connection for a 
cervical spine disability is granted.  


REMAND

The earliest medical evidence of record showing cervical 
spine disability is a January 1979 San Francisco VA Medical 
Center (VAMC) hospital summary showing that the veteran 
underwent cervical disc surgery.  This record notes that the 
veteran had reported one episode of neck pain in May of 1978 
and then a sore neck without point tenderness in early August 
1978.  It was also noted that the veteran had a history of 
trauma to the area and three weeks prior to the surgery 
visited a neurologist and had cervical spine x-rays.  Given 
that the service medical records do not show any neck 
problems, any pre-January 1979 medical evidence regarding 
neck disability would likely be probative evidence in this 
matter, and must be secured, if available.  As it does not 
appear that the RO has attempted to obtain pre-January 1979 
cervical spine treatment/evaluation records, a remand for 
such development is necessary. 

The veteran's claim seeking TDIU is inextricably intertwined 
with the claim seeking service connection for cervical spine 
disability (if service connection is granted for the cervical 
spine disability, the effect of such disability on the 
veteran's employability would have to be considered).  Hence, 
consideration of the appeal seeking TDIU must be deferred 
pending resolution of the service connection claim.  As the 
veteran has not been provided appropriate VCAA notice in 
regard to his claim for TDIU, this may be remedied while the 
case is in remand status.  

Finally, in a May 2000 statement the veteran contended that 
his cervical spine disability is secondary to his service 
connected foot disability.  Consequently, he should be 
provided appropriate notice of what is necessary to 
substantiate a claim of secondary service connection.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the United 
States Federal Circuit, specifically 
including notice of the evidence necessary 
to substantiate his claims for service 
connection (including what is needed to 
substantiate a secondary service 
connection) and TDIU; notice of his and 
VA's responsibilities in claims 
development; and notice to submit 
everything in his possession pertinent to 
the claims.  He should also be provided 
notice regarding disability ratings and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  With the veteran's cooperation (in 
identifying sources of treatment and 
evaluation and providing any necessary 
releases), the RO should conduct 
exhaustive development to obtain complete 
records of any and all treatment or 
evaluation the veteran received for 
cervical spine disability prior to January 
1979.  The veteran should be advised that 
a failure to cooperate with the RO's 
efforts within one year of a request for 
such cooperation may result in a finding 
(pursuant to 38 C.F.R. § 3.158(a)) that he 
has abandoned the claims and dismissal of 
the appeal.

3.  The RO should conduct any additional 
development suggested by the results of the 
development requested above.  Then the RO 
should readjudicate the claims.  If either 
remains denied, the RO should issue an 
appropriate supplemental SOC and provide 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 


 Department of Veterans Affairs


